Citation Nr: 1525587	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  11-09 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a psychiatric disability; and if so, whether entitlement to service connection for a psychiatric disability is warranted.  


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel










INTRODUCTION

The Veteran served on active duty from September 1974 to September 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran requested to appear before a member of the Board for a hearing in a March 2011 VA Form 9.  Per his request, a hearing was scheduled for February 2015, but he failed to appear.  As the Veteran did not provide any explanation for his failure to appear at the February 2015 hearing, his hearing request is considered withdrawn.  


FINDINGS OF FACT

1.  An October 1997 Board decision found that new and material evidence had not been submitted to reopen an unappealed October 1978 rating decision which denied entitlement to service connection for a nervous condition.  

2.  The evidence received since the final October 1997 Board decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claim of service connection for a psychiatric disorder.

3.  Resolving reasonable doubt in favor of the Veteran, his schizophrenia had its onset in service.  


CONCLUSIONS OF LAW

1.  The October 1997 Board decision is final.  38 U.S.C.A. § 7103(a) (West 2014); 38 C.F.R. § 20.1100 (2014).   

2.  Evidence received since the October 1997 Board decision is new and material; the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).       

3.  The criteria for entitlement to service connection for schizophrenia have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.384 (2014).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence 

The Veteran filed a service connection claim for a nervous condition that was denied in an unappealed October 1978 rating decision.  The Veteran later sought to reopen his service connection claim and a January 1993 rating decision found that new and material evidence had not been submitted.  This rating decision was appealed to the Board.  In an October 1997 Board decision, the Board found that the October 1978 rating decision was final and that new and material evidence had not been submitted to reopen the claim of entitlement to service connection for a psychiatric disability.  

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
  
New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  In determining if new and material evidence has been submitted, the evidence is generally presumed to be credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  All of the evidence received since the last final disallowance shall be considered in making the determination.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996).   

At the time of the October 1997 Board decision, the relevant evidence of record included the Veteran's service records, treatment records, lay statements, and his testimony at a May 1993 Board hearing, as well as the testimony of his mother at the hearing.  The Board concluded that sufficient evidence to reopen the claim, such as evidence linking his schizophrenia to service or demonstrating that it had its onset during service or within one year of service, had not been submitted.

Since that time, the Veteran has submitted lay statements that discuss his behavior in service.  Significantly, an October 2012 VA psychiatric examination report has been associated with the claims file.  The VA examiner provided an opinion regarding the onset of the Veteran's schizophrenia.  Such evidence tends to provide the previously unestablished fact of a nexus and raises a reasonable possibility of substantiating the claim.  Accordingly, the claim of entitlement to service connection for a psychiatric disability is reopened.  38 C.F.R. § 3.156(a) (2014).  See Shade, 24 Vet. App. at 117.

Service Connection 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 C.F.R. § 3.303(a) (2014).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including psychoses, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.  A diagnosis of schizophrenia is considered a psychoses pursuant to 38 C.F.R. § 3.384.  
     
When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  38 C.F.R. § 3.102 (2013); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Here, the Veteran contends that his schizophrenia began in service and that he received some variation of treatment during service.  Medical treatment records confirm a current diagnosis of chronic paranoid schizophrenia.  

On a September 1974 report of medical history, the Veteran denied a history of depression, excessive worry, memory loss, nervous trouble of any sort, and periods of unconsciousness.  The report of medical history indicated a history of trouble sleeping.  His September 1974 entrance examination report noted a normal psychiatric evaluation.  Accordingly, the Board finds that the Veteran was sound upon entrance into service regarding his psychiatric condition.  38 C.F.R. § 3.304 (2014). 

The Veteran's service records do not include a diagnosis of a psychiatric disorder but his personnel records reveal several incidents of disciplinary actions, including theft and disorderly conduct.  His service treatment records also include two report of medical history forms dated September 1977.  In the first report of medical history dated September 1977, the Veteran reported no pertinent abnormalities.  The second report of medical history dated September 1977 included a notation by the Veteran that he was in good health, but he also selected both the yes and no box corresponding to frequent trouble sleeping and nervous trouble of any sort.  A September 1977 separation examination noted a normal psychiatric evaluation.

Within one year of separation from service, the Veteran filed a service connection claim for a nervous condition.  See July 1978 claim.  The Veteran reported that he had a nervous condition in service but that he was not treated on active duty.  This claim was denied in October 1978.  

Treatment records currently associated with the claims file reveal that the Veteran has had ongoing psychiatric treatment since approximately 1981.  The first date of diagnosis of schizophrenia is 1981.  See July 1981 treatment record.  

Treatment records from 1986 reveal that the Veteran reported that he saw a psychiatrist while in the military.  It was noted that he was not hospitalized in service and he was not prescribed medication.  See May 1986 treatment record.  

In May 1993, the Veteran provided testimony before another Veterans Law Judge.  The Veteran reported that he first had psychiatric problems in service and that he felt depressed in service.  The Veteran reported that he sought treatment in service but then later stated that he was "talked" out of it.  He further testified that his "nerves" were "bothering" him shortly after service.  He said that he received treatment at a VA facility in 1978.  The Veteran's mother testified that the Veteran did not have psychiatric problems prior to service and that she noticed that the Veteran began acting differently after basic training and especially during his time in Korea.  She stated that it seemed like he was "being influenced by somebody."  His mother also testified that he appeared depressed when he returned home from the military.  She stated that she remembers that the Veteran started hearing voices in service or shortly after service.  She stated that the Veteran would tell her that he did not have to worry about praying since somebody was speaking to his mind.  

Development was undertaken by VA from 1995 to 1997 in order to attempt to locate treatment records identified by the Veteran during his May 1993 Board hearing.  However, no additional records could be located.  

The Veteran was afforded a VA psychiatric examination in October 2012.  The examiner diagnosed the Veteran with chronic paranoid schizophrenia and polysubstance dependence in remission.  During the examination, the Veteran reported that he heard voices and had visual hallucinations during service.  He also stated that in basic training he "smelled grease . . ." and that it was a "spiritual" experience.  The examination report revealed that the Veteran reported that he heard voices prior to service and during service.  The examiner stated that psychiatric literature reveals that schizophrenia in males usually has its onset in the late teens or early adulthood and that it is frequently comorbid with polysubstance dependence.  

Although the examination report indicated that the Veteran's schizophrenia may have existed prior to service, this alone is insufficient evidence to rebut the presumption of soundness.  In light of the normal psychiatric examination upon entrance into service, the Board must find that the Veteran's schizophrenia did not have its onset prior to service.  

The Board notes that the Veteran had several disciplinary actions during service, to include disorderly conduct and theft.  The Board also finds it significant that the Veteran selected both the yes and no box for nervous trouble on one of his September 1977 report of medical history forms.  The Board also finds that the filing of a claim for service connection for a nervous condition within one year after separation from service is highly probative evidence that the Veteran's psychiatric condition had its onset during service.  Moreover, the Board finds the testimony of the Veteran's mother during the May 1993 Board hearing to be competent and credible.  The Veteran's mother is able to competently discuss changes in the Veteran's behavior prior to, during, and after service.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Her testimony is credible as it is supported by the other evidence of record, to include the fact that the Veteran had behavior problems in service and sought benefits for a nervous condition within one year after separation from service.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  Additionally, the Board notes that the Veteran was approximately 18 years old when he entered service.  This corresponds with the VA examiner's opinion that schizophrenia usually has onset in males in the late teens and early adulthood.  Thus, in light of this evidence and after resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for schizophrenia with polysubstance abuse is warranted.   

ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a psychiatric disability.  

Service connection for chronic paranoid schizophrenia with polysubstance abuse is granted.

	



______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


